Citation Nr: 1747902	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A. R.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. He served in Vietnam from September 1968 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that rating decision, the RO denied service connection for hypertension.

In August 2011 the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge (Acting VLJ). His claims file contains a transcript of that hearing.

In August 2012 the Board remanded the case to the RO for the development of additional evidence.

In an August 2015 decision, the Board denied service connection for hypertension. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In May 2016 the Veteran and VA (the parties) submitted to the Court a Joint Motion for Partial Remand (JMPR), requesting that the Court vacate the portion of the Board decision denying service connection for hypertension and remand the issue to the Board for further proceedings. In June 2016 the Court granted the JMPR.

In September 2016 and in March 2017 the Board again remanded the case to the RO for further action.


FINDINGS OF FACT

1. Elevated blood pressure was not noted during the Veteran's service nor the year following his service; hypertension diagnosed many years after service did not have onset in service.

2. The Veteran's diabetes did not cause and has not aggravated his hypertension.

3. The Veteran's hypertension is not causally related to his herbicide exposure during service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred or aggravated in service, is not presumed to be service-connected based on chronic illness or herbicide exposure, is not proximately due to, the result of, or aggravated by any service-connected disease, and is not causally related to his herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2006 through 2017. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the August 2011 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, reports of VA medical examinations, and VA medical opinions. The examination reports, medical opinions, and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2012, 2016, and 2017 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hypertension

The Veteran essentially contends that his hypertension began during service, that his hypertension was caused by or has been aggravated by his service-connected diabetes, or that his hypertension developed as a result of exposure during Vietnam service to an herbicide such as Agent Orange.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Under certain circumstances, service connection for certain specified diseases may be presumed if a veteran was exposed during service to certain herbicides, such as Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On a pre-induction examination of the Veteran in September 1966, his blood pressure was measured as 104/54. The examiner marked normal for the condition of his heart and vascular system. Notes of treatment he received during service do not contain any blood pressure readings and do not reflect concern from any clinician about his blood pressure. On examination in July 1969 for separation from service, his blood pressure was measured as 132/20. The examiner marked normal for the condition of his heart and vascular system.  

In the September 2011 Board hearing, the Veteran indicated that he was not aware of having high blood pressure before he entered service or while he was in service. He stated that in later medical treatment he was found to have high blood pressure and was started on medication to treat hypertension. He indicated that a clinician made that diagnosis in recent years, possibly within about five years before the 2011 hearing.

On VA examination in October 2016, the examiner found that the Veteran presently had hypertension. The examiner reported having reviewed the Veteran's claims file. The examiner expressed the opinion that it is less likely than not that the Veteran's hypertension had onset in service. The examiner explained that the assembled evidence did not indicate that his hypertension was an issue earlier than 2000.

As medical records from the Veteran's service did not show any finding of hypertension or elevated blood pressure, as he does not report that there was any finding or sign of hypertension during his service, and as the 2016 VA examiner opined against the likelihood of onset of his hypertension during service, the preponderance of the evidence is against onset or aggravation of hypertension during his service.

The Veteran has not contended that his hypertension became manifest during the year following his service. His claim file does not contain any medical records from that year, and he was not stated that any clinician found elevated blood pressure during that year. There is no contention or evidence that disabling hypertension became manifest within a year after his separation from service.

The Veteran has contended that his hypertension is secondary to his diabetes. He previously claimed, and VA has established, that his diabetes is service connected.

In private medical treatment in September 2003, a treating physician found that the Veteran's blood pressure was 140/90. The physician diagnosed high blood pressure. In July 2004, the Veteran reported a six to eight month history of polyuria, urinary frequency, fatigue, weight loss, and polyphagia. The physician diagnosed type II diabetes mellitus, and began diabetes treatment. In VA medical treatment in May 2006, it was noted that the Veteran was on medications for diabetes. The report of an October 2006 VA examination reflects a history of diagnosis of diabetes two years earlier.

In August 2008, the Veteran submitted a claim for service connection for hypertension as secondary to his diabetes. He stated that he was diagnosed with diabetes about four years earlier, and with hypertension about two years earlier.

Notes of VA treatment in September 2008 reflect that the Veteran was on medication to treat high blood pressure.

On VA examination in January 2009, the examiner reported that a physician diagnosed him with hypertension in April 2008, and that he had been on daily medication for hypertension since then. On examination there were blood pressure readings of 132/84, 132/81, and 131/84. The examiner concluded that the Veteran had essential hypertension that presently was stable on medication. The examiner stated that it was less likely than not that his hypertension was secondary to diabetes.

In a May 2009 statement, the Veteran asserted that his hypertension was diagnosed after his diabetes, and was secondary to the diabetes.

In the August 2011 Board hearing, the Veteran reported that he was not aware of any high blood pressure before service or during service. He stated that it was in VA treatment that he first learned that he had high blood pressure, and that he was put on medication to treat it. He estimated that the diagnosis and beginning of treatment occurred about five years before the 2011 hearing.

In the August 2012 Board remand, the Board noted that the VA physician who examined the Veteran in January 2009 did not provide rationale for the opinion that the Veteran's diabetes did not cause his hypertension. The Board found that the examination report therefore did not contain sufficient detail to decide the claim. The Board instructed that he receive a new VA examination, and that the examiner should provide opinions as to the likelihood that his diabetes caused or aggravated his hypertension, and explanations of those opinions.

In September 2012, the Veteran had new VA examinations. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that a private clinician diagnosed him with diabetes in early 2005. He stated that a VA physician diagnosed him with hypertension in 2008. The examiner found that the Veteran had hypertension that was diagnosed in 2008. The examiner provided the opinion that it is less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes. In explanation, the examiner noted that the Veteran does not have a diagnosis of kidney disease. She stated that type II diabetes mellitus without renal disease is not a well-documented cause of hypertension. She noted that his hypertension had been well controlled by one medication since onset, indicating that it had not been aggravated beyond its baseline.

In a March 2013 statement, the Veteran wrote that his hypertension was diagnosed after his diabetes was diagnosed. He again asserted that his hypertension is secondary to his diabetes.

In support of his contention that his hypertension is caused by his diabetes, the Veteran has noted that his diabetes was diagnosed before his hypertension was diagnosed. As the Veteran is a lay person, however, his assertion that his diabetes caused his hypertension is not competent evidence of such a relationship. As a lay person he is competent to describe what comes to him via his senses. He lacks the medical training and expertise, however, to make a medical diagnosis of hypertension, or to opine regarding the etiology of his hypertension or any other internal disorder that is diagnosed via clinical testing. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Thus, his lay assertions on the matter of medical causation, in and of themselves, have little probative value. Further, the record does not contain support for his lay assertions. He has not alleged that he was told by a competent expert of a causal or aggravation relationship between his diabetes and his hypertension; and his lay assertions not been confirmed by a competent expert qualified to offer such an opinion.

The VA clinician who examined the Veteran in September 2012 provided clear and persuasive rationale for her opinion that it is less likely than not that his diabetes proximately caused his hypertension, and for her finding that his hypertension had not been aggravated, and thus was not aggravated by his diabetes. The VA examiner, a physician assistant, has professional training that makes her competent to address questions of medical causation. Her opinion thus has greater persuasive weight than the Veteran's lay opinion on such questions. The preponderance of the evidence, then, is against the Veteran's diabetes having proximately caused or having aggravated his hypertension.

As noted above, under certain circumstances, service connection for certain specified diseases may be presumed if a veteran was exposed during service to certain herbicides, such as Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). The Veteran served in Vietnam during the relevant period. He is presumed to have been exposed to an herbicide agent during his Vietnam service.

Hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e) for which service connection is presumed in veterans exposed during service to an herbicide agent. In a January 2017 brief, however, the Veteran noted through his representative that the National Academy of Science (NAS) has stated that there is limited or suggestive evidence that hypertension is associated with exposure to herbicides. The Veteran asserted that the NAS statements at least indicate that his hypertension may be related to his herbicide exposure.

Although the Veteran is not entitled to a presumption that his hypertension is related to his herbicide exposure, he has asserted that direct evidence, specifically, an NAS finding, supports a connection between herbicide exposure and his hypertension. In March 2017 the Board remanded the case for additional VA medical examination, evidence review, and opinion.

In March 2017 a VA physician reviewed the Veteran's claims file and examined the Veteran. The examiner noted that blood pressure measurements during the Veteran's service were not elevated, and that he had normal glucose levels on examinations at entrance into and separation from service. The examiner noted that medical records show that the Veteran had a finding of elevated blood pressure in 2003 and diagnosis of diabetes in 2003. She stated that the Veteran did not remember when he was diagnosed with hypertension. On examination she found that he continued to have hypertension.

The examiner expressed the opinion that it is less likely than not that the Veteran's herbicide exposure caused his hypertension. She explained that his blood pressure was not shown to have increased until more than 30 years after service, when he was more than 50 years old. She stated that no peer reviewed medical literature supports a relationship between herbicide exposure and hypertension. In further explanation, she wrote that risk factors that are strongly and independently associated with hypertension include age, obesity, family history, race, high sodium diet, alcohol, and physical activity; and noted that the Veteran has a family history of hypertension.

As noted by the Veteran through his representative, NAS has stated that there is limited or suggestive evidence that herbicide exposure can lead to hypertension. The 2017 VA examiner appeared to find that the NAS statements do not have the weight of peer reviewed medical literature. Regardless of the standing of the NAS statements, those statement addressed the possibility of a relationship in general; they did not purport to address the etiology of hypertension in the Veteran or any other specific individual. The 2017 VA examiner, on the other hand, was asked to address and addressed the Veteran's history. In doing so, she observed that he has a family history of hypertension, which she stated is one of several factors that are well established as associated with hypertension. On the question of the etiology of the Veteran's hypertension, the examiner's opinion specific to the Veteran carries greater weight than NAS's statements about the possibility of a connection in exposed persons in general. The greater persuasive weight of the evidence, then, is against the Veteran's herbicide exposure having caused his hypertension.

In summary, as the preponderance of the evidence is against manifestation of the Veteran's hypertension during service or the year following service, against his diabetes causing or aggravating his hypertension, and against his herbicide exposure leading to his current hypertension, the Board denies service connection for his hypertension.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


